Citation Nr: 9922083	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of vision 
secondary to presumed ocular histoplasmosis syndrome (POHS).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's daughter-in-law, 
and appellant's son


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1995, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for loss of vision 
secondary to POHS.  The veteran subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of record relating the 
veteran's POHS to his period of active service.


CONCLUSION OF LAW

Loss of vision secondary to POHS was not incurred during 
wartime service.  38 U.S.C.A. § 1101, 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, despite his service in 
Korea during the Korean War, there is no evidence that the 
veteran was engaged in combat.  Therefore, this provision 
does not apply to him.

The evidence of record establishes that the veteran has been 
diagnosed and treated for POHS, and the veteran has stated 
that he was exposed to potentially contaminated dirt and bird 
droppings while working as a poleman in service.  Finally, in 
a May 1994 statement, Dr. Campbell has asserted that the 
veteran's POHS "could certainly have been exposed to histo" 
while in Korea.  Given this evidence, and presuming the 
veteran credible, as required for well-groundedness purposes, 
the Board finds that the veteran has presented a well-
grounded claim.

Before turning to a discussion on the merits, the Board notes 
that in the present case, the veteran contends that while in 
service he was treated for blurred vision that was diagnosed 
as snowblindness.  However, service medical records are 
unavailable to corroborate these assertions because the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in 1973.  Given this circumstance, the Board 
recognizes that a heightened scrutiny is required in 
situations such as this one where the service medical records 
are unavailable through no fault of the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1998).  By reasonable doubt it is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  Id.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.

As noted above, the veteran contends that while in service he 
was exposed to the histo organism through his work as a 
poleman/lineman, and that his episodes of blurred vision 
during service were not snowblindness but early signs of 
POHS.  Absent service medical records, the veteran submitted 
statements from two veterans who served with him overseas, 
and his sister, all of whom corroborate that he told them 
about his blurred vision or eye problems in service, and that 
he had eye problems after service.  With regard to the 
latter, the veteran asserts that his blurred vision continued 
after discharge and was complicated by flu-like symptoms.  He 
does not aver that he sought treatment for these complaints, 
but rather that he used over the counter medications.  The 
veteran's Form DD214 is of record and it confirms that the 
veteran was a lineman during service, and that he served on 
active duty overseas during the Korean War.  Accordingly, the 
Board finds that the veteran's assertions regarding his 
exposure to dirt and bird droppings while working as a 
lineman/poleman are credible.  Additionally, the Board finds 
that despite the absence of his service medial records, the 
veteran is competent to report on a symptom such as blurred 
vision, and that his statements that he was treated for this 
complaint, diagnosed as snowblindness, are also credible.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Moreover, 
the veteran has also presented medical evidence of a current 
diagnosis of loss of vision due to POHS.

However, turning to the medical evidence of record, the Board 
notes that there is insufficient evidence relating his in-
service treatment for blurred vision, or his possible 
exposure to histo while working as a lineman to meet the 
nexus criteria for a claim of entitlement to service 
connection for loss of vision secondary to POHS.  Essentially 
the record contains three statements discussing the possible 
onset of his POHS.  In a May 1994 statement, Dr. L. Campbell 
asserts that, "[The veteran] states that he was in Korea in 
the early fifties and he could certainly have been exposed to 
histo during that time.  Also, there is the possibility that 
these scars may be due to an organism other than histo.  
Since I did not see the patient during that time these are 
possibilities."  In June 1994, a Dr. C.D. Witherspoon stated 
that, "[i]n general, the presumed ocular histoplasmosis 
syndrome takes a number of years to develop, and it is 
impossible to say when he might have contracted 
histoplasmosis."

Due to this contradiction, the Board sought a VHA opinion as 
to the possible onset of his POHS.  In an April 1999 
statement, the VHA ophthalmologist, Dr. P. Watkins, 
responded.  He asserted that the Mississippi/Alabama area 
where the veteran lives is endemic for histoplasmosis, and 
that basically, the veteran could have contracted POHS in his 
youth, while working as a poleman in Korea, or during the 17 
years after service when he worked as a carpenter.  He 
specifically stated, "[a]ny attempt to determine when he 
actually contracted POHS based on these records [the claims 
file], would be sheer speculation."  The examiner also 
discussed the veteran's blurred vision and his snowblindness 
diagnosis, indicating that they were "self-limited," and 
thus, unrelated to his POHS.  The other medical evidence of 
record contains treatment notations for his POHS, but no 
discussions of its etiology or date of onset.  

Given this evidence, the Board finds that none of these 
statements establish positive evidence of a medical nexus 
between the veteran's in service work as a poleman or his 
blurred vision and his development of POHS.  The only 
examiner to even posit such a connection, Dr. Campbell, does 
so equivocally, and acknowledges that onset in service is 
just a possibility.  Additionally, his statement does not 
indicate whether he has considered and ruled out other 
possible exposure periods, such as before and after service 
while the veteran was living in Alabama, an area endemic for 
histoplasmosis.  Absent this doctor's opinion, which is 
equivocal at best, the other opinions specifically addressing 
onset note that the date of onset for the veteran's POHS is 
impossible to pinpoint.  With regard to the benefit of the 
doubt doctrine, because the evidence is not evenly balanced, 
and, essentially, the medical opinions of record indicate 
only speculation or a remote possibility of a connection, if 
that, application of the benefit of the doubt doctrine is not 
appropriate.  38 C.F.R. § 3.102 (1998).  Consequently, based 
on the evidence of record, the Board finds that entitlement 
to service connection for loss of vision secondary to POHS 
has not been shown, and the veteran's claim therefor is 
denied.






ORDER

Entitlement to service connection for loss of vision 
secondary to POHS is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

